DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Applicant’s claims 1-10 and 21-30, Examiner considers Ackerson (US 2020/0087577) to be the closest relevant prior art reference.  Ackerson discloses a method of treating a non-petroleum feedstock (see Ackerson, Abstract) comprising: (a) introducing the feedstock into a reactor and heating to a temperature range of 100°C to 500°C (212°F to 932°F) to form a reactor product (see Ackerson, paragraph [0015] and [0023]); (b) cooling the reactor product (see Ackerson, paragraph [0065]); and (c) separating the cooled reactor product into gases, water, naphtha and diesel (see Ackerson, paragraphs [0065]-[0067]).  The feedstock contains high levels of oxygen which are converted in the reactor (see Ackerson, paragraph [0015]), thereby reducing the level of oxygen in the reactor product.  Byproducts produced, and ultimately removed from the product, include water, hydrogen sulfide, ammonia, sulfur, carbon, and nitrogen oxides (see Ackerson, paragraph [0008]).  However, Ackerson does not disclose or otherwise suggest wherein the feedstock is introduced into the reactor at a flow velocity in the range of 20-100 ft/sec.  Thus, Examiner finds Applicant’s claims 1-10 and 21-30 patentable over the disclosure of Ackerson. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771